The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          December 3, 2014

                                        No. 04-14-00644-CR

                                     Elton Anthony BRANCH,
                                             Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                    From the 399th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013CR7555
                             Honorable Ray Olivarri, Judge Presiding

                                            O R D E R

        The reporter’s record was due to be filed with this court on October 24, 2014. See TEX. R.
APP. P. 35.1. On October 28, 2014, this court granted court reporter Sachiko Nagao Trevino’s
request for an extension of time to file the record until November 24, 2014, for an extension of thirty
days.
        On November 25, 2014, court reporter Sachiko Nagao Trevino filed a second request for an
extension of time to file the reporter’s record until December 29, 2014. The request is GRANTED.
The reporter’s record must be filed with this court by December 29, 2014. See id. R. 35.3(c).
         If the reporter’s record is not filed with this court by December 29, 2014, any requests for
additional time to file the record must be accompanied by a signed, written status report. The report
must describe the transcript by day with the date, description, page counts, and remarks for each day.
The page counts must include the total number of pages, the number of pages edited, proofread, and
formatted into the required electronic form (including bookmarks). The report may describe any
unusual aspects of the record. The report must describe any problems the court reporter reasonably
believes may delay the completion of the record beyond the requested date. A preferred form for the
status report, with an accompanying example, is attached to this order.


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of December, 2014.

                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court